Pierce, J.
The petitioner was appointed administrator of-the estate of Daisy Gonzales Stanwood, deceased, intestate, at Boston, on December 19, 1918, and gave bond to the acceptance *160of the presiding judge of the Probate Court for the county of Suffolk for the due performance of the said trust according to law. The administrator filed his first account on February 21, 1920, and on July 1, 1920, the Probate Court made a decree disallowing one item and reducing two other itenis of "Schedule B” of that account and increasing “Schedule C” accordingly. From this decree the administrator appealed, his claim of appeal being filed in the Probate Court on July 12, 1920, and in the Supreme Judicial, Court for Suffolk County on July 12, 1920. No appeal was taken to, or filed in, the Supreme Judicial Court for the Commonwealth. On November 3, 1920, the respondent filed in the Supreme Judicial Court for the county of Suffolk a motion to dismiss the appeal of the administrator, upon the ground that “it is not entered in accordance with ” St. 1919, c. 274. The motion was heard by a single justice, who ordered the entry of a final decree dismissing the appeal, and, at the request of the administrator, reported the case for consideration and determination by the full court.
The precise question for the determination of this court is whether or not this account is a “proceeding” begun after St. 1919, c. 274, took effect on January 1, 1920, or whether or not the “proceeding” was begun prior to the date that the statute took effect. The petitioner claims that the “proceeding” was begun to administer and settle the estate of Daisy G. Stanwood on December 19, 1918, when he was appointed administrator of the estate and letters of administration were issued to him; and that the filing of the account was one of the incidents that he was required, ordered and decreed to do by the proceeding begun on December 19, 1918, by the decree of the court granting the administration; and that St. 1919, c. 274, does not apply to the administrator’s first account.
St. 1919, c. 274, § 1, reads: "A person who is aggrieved by an order, decree or denial of a probate court or of a judge of that court, in any proceeding begun after this act takes effect, may . . . appeal from the same to the Supreme Judicial Court, and the appeal shall be heard and determined by the full court, which shall have the like powers and authority in respect thereto as upon an appeal in a suit in equity under the general equity jurisdiction. . . .” The word “proceeding” undoubtedly may be *161used synonymously with the word “action” or “suit” to describe the entire course of an action at law or a suit in equity from the issuance of the writ or the filing of the bill until the entry of a final judgment; and with accuracy may be used to describe any act done by authority of a court of law and every step required to be taken in a cause by either party. Lait v. Sears, 226 Mass. 119. International Paper Co. v. Commonwealth, 232 Mass. 7, 10. In the consideration of the legislative intent in the use of the word “proceeding” in St. 1919, c. 274, §§ 1, 10, we set to one side as not being “any proceeding begun after this act takes effect” the incidental procedural orders and decrees, whenever made, which necessarily must be made in every probate petition which looks to a final decree. As regards substantial proceedings in the Probate Court upon petition and notice to adversary interests after the appointment of an administrator or executor, we are of the opinion that the Legislature intended that the words “any proceeding” should mean any independent steps taken in the settlement of the estate that cannot be taken and determined by the court except upon a petition and hearing thereon, which shall be independent of the petition upon which the original letters of administration issued. This construction of the meaning of the word “proceeding” is consistent with Probate Rules, I, which reads: “. . . Each petition shall be considered a separate proceeding and appearance of an attorney entered accordingly,” and with G. L. c. 215, § 9. The question herein involved would seem to have been decided in principle by Jordan v. Ulmer, 237 Mass. 577.
It follows that the entry in the county court must be

Appeal dismissed.